DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/8/2022 has been entered. Claims 1-3, 6-7, 9, 11-13, 16-17, and 19 were amended, and claims 4-5, 8, 14-15, and 18 were canceled. Thus, claims 1-3, 6-7, 9-13, 16-17, and 19-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the longitudinal axis of the auxiliary flow-guiding channel” in lines 1-2 is confusing, as it is unclear if this limitation is meant to be the same as the longitudinal axis of the oblique flow-guiding channel previously claimed in claim 1 (as the auxiliary flow-guiding channel is the oblique flow-guiding channel) or a new limitation. 
Regarding claim 7, the limitation “a third horizontal distance between the center of the first opening and the plane is smaller than a fourth horizontal distance between the center of the second opening and the plane” in lines 2-5 is confusing, as in claim 1 the first horizontal distance is recited as the distance between the center of the first opening and the plane (i.e. just as the third horizontal distance) and the second horizontal distance is recited as the distance between the center of the second opening and the plane  (i.e. just as the fourth horizontal distance), and the first horizontal distance is claimed as greater than the second horizontal distance, thereby contradicting claim 7. According to the Examiner’s best understanding of the Applicant’s invention, particularly the Applicant’s Fig. 15, the Examiner is interpreting this claim as referring to a second auxiliary flow-guiding channel of the claimed at least one auxiliary flow-guiding channels with different respective first and second openings.
Regarding claim 16, the limitation “the longitudinal axis of the auxiliary flow-guiding channel” in lines 1-2 is confusing, as it is unclear if this limitation is meant to be the same as the longitudinal axis of the oblique flow-guiding channel previously claimed in claim 11 (as the auxiliary flow-guiding channel is the oblique flow-guiding channel) or a new limitation. 
Regarding claim 17, the limitation “a third horizontal distance between the center of the first opening and the plane is smaller than a fourth horizontal distance between the center of the second opening and the plane” in lines 2-5 is confusing, as in claim 11 the first horizontal distance is recited as the distance between the center of the first opening and the plane (i.e. just as the third horizontal distance) and the second horizontal distance is recited as the distance between the center of the second opening and the plane  (i.e. just as the fourth horizontal distance), and the first horizontal distance is claimed as greater than the second horizontal distance, thereby contradicting claim 17. According to the Examiner’s best understanding of the Applicant’s invention, particularly the Applicant’s Fig. 15, the Examiner is interpreting this claim as referring to a second auxiliary flow-guiding channel of the claimed at least one auxiliary flow-guiding channels with different respective first and second openings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (US 2016/0325058 A1) in view of Howlet (US 5,860,416).
Regarding claim 1, Samson discloses a flow-guiding element adapted to a nebulizer having a nebulizing module (mouthpiece 64 coupled to housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed; medication is aerosolized) (Fig. 2; para. [0056]; para. [0084]), comprising: 
a main flow-guiding body having a main flow-guiding channel (nozzle portion 68 having a channel for air flow) (Fig. 2; para. [0086]); 
and an auxiliary flow-guiding body having at least one auxiliary flow-guiding channel (top intake portion 66 with channel for air flow) (Fig. 2; para. [0086]); 
wherein the at least one auxiliary flow-guiding channel is adapted to communicate with the main flow-guiding channel (intake portions 66 and nozzle 68 have connecting channels for airflow) (Fig. 2; para. [0086]); 
wherein a longitudinal axis of the main flow-guiding body crosses a longitudinal axis of the auxiliary flow-guiding body (longitudinal axis of nozzle 68 crosses the longitudinal axis of top intake portion 66) (Fig. 2);
 wherein the at least one auxiliary flow-guiding channel has a first opening formed on an end of the auxiliary flow-guiding body (upper opening on the top intake portion 66 for airflow) (Fig. 2) and a second opening formed on another end of the auxiliary flow-guiding body connected with the main flow-guiding body (lower opening on the top intake portion 66 for airflow, which is directly connected with nozzle 68) (Fig. 2); 
wherein the auxiliary flow-guiding channel is an oblique flow-guiding channel relative to the main flow-guiding channel (top intake portion 66 is oblique as it is not perpendicular to the nozzle 68 channel but rather at a slanted angle) (Fig. 2), the main flow-guiding channel has a first flowing path for guiding a first airflow with a plurality of drug particles inside the main flow-guiding channel (nozzle 68 has a flow path in the direction of arrow 74 for the air flow with dispensed medication from the medication canister 52 to the patient) (Fig. 2; para. [0084]).
Samson does not disclose wherein, when the flow-guiding element is connected with the nebulizer, a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located is greater than a second horizontal distance between a center of the second opening and the plane; and a longitudinal axis of the oblique flow-guiding channel crosses both the nebulizing module of the nebulizer and the first flowing path of the main flow-guiding channel.
However, Howlet teaches an inhaler (Howlet; abstract) wherein, when the flow-guiding element is connected with the nebulizer (mouthpiece 14, wall portion 20, and inlet air holes 23 (i.e. the flow-guiding element) is connected to the rest of the device (i.e. the nebulizer)) (Howlet; Fig. 1), a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located (rightmost opening of inlet air hole 23 is a horizontal distance from the vertical plane of the nebulizer) (Howlet; Fig. 1; see annotated Image 1 below) is greater than a second horizontal distance between a center of the second opening and the plane (leftmost opening of inlet air hole 23 is a horizontal distance from the vertical plane of the nebulizer; the rightmost opening is a greater distance from the vertical plane than the leftmost opening) (Howlet; Fig. 1; see annotated Image 1 below); and a longitudinal axis of the oblique flow-guiding channel crosses both the nebulizing module of the nebulizer and the first flowing path of the main flow-guiding channel (the longitudinal axis of an air hole inlet 23 crosses both the flow path channel through mouthpiece 14 and the nebulizer, particularly through the mechanical break up component 31 of the nebulizer) (Howlet; Fig. 1; see annotated Image 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device’s auxiliary flow-guiding body such that when the flow-guiding element is connected with the nebulizer, a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located is greater than a second horizontal distance between a center of the second opening and the plane; and a longitudinal axis of the oblique flow-guiding channel crosses both the nebulizing module of the nebulizer and the first flowing path of the main flow-guiding channel, as taught by Howlet, for the purpose of providing the device with a means to create a more turbulent airflow (Howlet; col. 3, lines 20-33), thereby helping to ensure sufficient atomization is achieved (Howlet; col. 1, lines 51-55).

    PNG
    media_image1.png
    734
    614
    media_image1.png
    Greyscale

Image 1. Annotation of Howlet Fig. 1 to show the longitudinal axis of the oblique flow-guiding channel relative to a nebulizer module axis and main flow-guiding channel axis.
Regarding claim 2, the modified Samson device teaches wherein the at least one auxiliary flow-guiding channel has a longitudinal shape for guiding and unifying a number of flowing directions of an environment air introduced from the first opening (intake portions 66 have a longitudinal shape as claimed, and would thus be able to function to guide and unify the air from the environment as claimed) (Fig. 2; para. [0086]).
Regarding claim 3, the modified Samson device teaches wherein the main flow- guiding channel has a second flowing path for guiding a second airflow introduced from the first opening (intake portions 66 have flow paths along their respective arrows for the air from the outside to flow in the nozzle 68) (Fig. 2; para. [0086]).
Regarding claim 6, as best understood, the modified Samson device teaches wherein the longitudinal axis of the auxiliary flow-guiding channel crosses the nebulizing module (longitudinal axis of an air hole inlet 23 crosses the nebulizer, particularly crossing through the area around the mechanical break up component 31) (Howlet; Fig. 1; see annotated Image 1 above).
Regarding claim 7, as best understood, the modified Samson device teaches wherein when the flow- guiding element is connected with the nebulizer (mouthpiece 64 connected to the housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed and aerosolized) (Fig. 2; para. [0056]; para. [0084]), a third horizontal distance between the center of the first opening and the plane (distance between the vertical plane and the lower opening of bottom intake portion 66) (Samson; Fig. 2; see annotated Image 2 below) is smaller than a fourth horizontal distance between the center of the second opening and the plane (distance between the vertical plane and the upper opening of bottom intake portion 66; lower opening of bottom intake portion 66 is closer to the vertical plane than the upper opening) (Samson; Fig. 2; see annotated Image 2 below).

    PNG
    media_image2.png
    723
    537
    media_image2.png
    Greyscale

Image 2. Annotation of Samson Fig. 2 to show third and fourth horizontal distances.
Regarding claim 10, the modified Samson device teaches the invention as previously claimed,  including further comprising at least one lateral hole (bottom intake portion 66) (Samson; Fig. 2) passing through the main flow-guiding body and communicated with the main flow-guiding channel (bottom intake portion 66 and nozzle 68 have connecting channels for airflow; bottom intake portion 66 passes through the wall of nozzle portion 68) (Samson; Fig. 2; para. [0086]), wherein a diameter of the at least one auxiliary flow-guiding channel is smaller than a diameter of the main flow-guiding channel (top intake portion 66 diameter is smaller than the nozzle portion 68 diameter) (Samson; Fig. 2), but does not explicitly disclose a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel.
However, Samson does suggest a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel (bottom intake portion 66 appears to be larger than the top intake portion 66 as illustrated in the annotated Image 3 below; Samson teaches the diameter of one or more auxiliary flow channels may have a diameter configured to reduce an associated Reynold’s number for less flow turbulence) (Samson; Fig. 2; para. [0091]; see annotated Image 3 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device such a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel, as suggested by Samson, for the purpose of reducing an associated Reynold’s number, thereby reducing flow turbulence, to improve the signal to noise ratio for the flow sensor (Samson; Fig. 2; para. [0091]).


    PNG
    media_image3.png
    637
    422
    media_image3.png
    Greyscale

Image 3. Annotation of Samson Fig. 2 to show that the bottom intake portion 66 appears smaller than the top intake portion 66, as evidenced by the two lines of equivalent length annotated into each intake portion 66 near the arrows for comparison. 
Regarding claim 11, the modified Samson device teaches a nebulizer comprising a nebulizing module and a flow-guiding element connected to the nebulizing module (pulmonary medication dosing device (PMDD) 50 comprising a housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed, connected to a mouthpiece 64; medication is aerosolized) (Fig. 2; para. [0056]; para. [0084]), the flow-guiding element comprising: 
a main flow-guiding body having a main flow-guiding channel (nozzle portion 68 having a channel for air flow) (Fig. 2; para. [0086]); 
and an auxiliary flow-guiding body having at least one auxiliary flow-guiding channel (top intake portion 66 with channel for air flow) (Fig. 2; para. [0086]); 
wherein the at least one auxiliary flow-guiding channel is adapted to communicate with the main flow-guiding channel (intake portions 66 and nozzle 68 have connecting channels for airflow) (Fig. 2; para. [0086]); 
wherein a longitudinal axis of the main flow-guiding body crosses a longitudinal axis of the auxiliary flow-guiding body (longitudinal axis of nozzle 68 crosses the longitudinal axis of top intake portion 66) (Fig. 2);
wherein the at least one auxiliary flow-guiding channel has a first opening formed on an end of the auxiliary flow-guiding body (upper opening on the top intake portion 66 for airflow) (Fig. 2) and a second opening formed on another end of the auxiliary flow-guiding body connected with the main flow-guiding body (lower opening on the top intake portion 66 for airflow, which is directly connected with nozzle 68) (Fig. 2), 
wherein the auxiliary flow-guiding channel is an oblique flow-guiding channel relative to the main flow-guiding channel (top intake portion 66 is oblique as it is not perpendicular to the nozzle 68 channel but rather at a slanted angle) (Fig. 2), the main flow-guiding channel has a first flowing path for guiding a first airflow with a plurality of drug particles inside the main flow-guiding channel (nozzle 68 has a flow path in the direction of arrow 74 for the air flow with dispensed medication from the medication canister 52 to the patient) (Fig. 2; para. [0084]).
Samson does not disclose wherein, when the flow-guiding element is connected with the nebulizer, a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located is greater than a second horizontal distance between a center of the second opening and the plane, and a longitudinal axis of the oblique flow-guiding channel crosses both the nebulizing module of the nebulizer and the first flowing path of the main flow-guiding channel.
However, Howlet teaches an inhaler (Howlet; abstract) wherein, when the flow-guiding element is connected with the nebulizer (mouthpiece 14, wall portion 20, and inlet air holes 23 (i.e. the flow-guiding element) is connected to the rest of the device (i.e. the nebulizer)) (Howlet; Fig. 1), a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located (rightmost opening of inlet air hole 23 is a horizontal distance from the vertical plane of the nebulizer) (Howlet; Fig. 1; see annotated Image 1 above) is greater than a second horizontal distance between a center of the second opening and the plane (leftmost opening of inlet air hole 23 is a horizontal distance from the vertical plane of the nebulizer; the rightmost opening is a greater distance from the vertical plane than the leftmost opening) (Howlet; Fig. 1; see annotated Image 1 above); and a longitudinal axis of the oblique flow-guiding channel crosses both the nebulizing module of the nebulizer and the first flowing path of the main flow-guiding channel (the longitudinal axis of an air hole inlet 23 crosses both the flow path channel through mouthpiece 14 and the nebulizer, particularly through the mechanical break up component 31 of the nebulizer) (Howlet; Fig. 1; see annotated Image 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device’s auxiliary flow-guiding body such that when the flow-guiding element is connected with the nebulizer, a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located is greater than a second horizontal distance between a center of the second opening and the plane; and a longitudinal axis of the oblique flow-guiding channel crosses both the nebulizing module of the nebulizer and the first flowing path of the main flow-guiding channel, as taught by Howlet, for the purpose of providing the device with a means to create a more turbulent airflow (Howlet; col. 3, lines 20-33), thereby helping to ensure sufficient atomization is achieved (Howlet; col. 1, lines 51-55).
Regarding claim 12, the modified Samson device teaches wherein the at least one auxiliary flow-guiding channel has a longitudinal shape for guiding and unifying a number of flowing directions of an environment air introduced from the first opening (intake portions 66 have a longitudinal shape as claimed, and would thus be able to function to guide and unify the air from the environment as claimed) (Fig. 2; para. [0086]).
Regarding claim 13, the modified Samson device teaches wherein the main flow-guiding channel has a second flowing path for guiding a second airflow introduced from the first opening (intake portions 66 have flow paths along their respective arrows for the air from the outside to flow in the nozzle 68) (Fig. 2; para. [0086]).
Regarding claim 16, as best understood, the modified Samson device teaches wherein the longitudinal axis of the auxiliary flow-guiding channel crosses the nebulizing module (longitudinal axis of an air hole inlet 23 crosses the nebulizer, particularly crossing through the area around the mechanical break up component 31) (Howlet; Fig. 1; see annotated Image 1 above).
Regarding claim 17, as best understood, the modified Samson device teaches wherein when the flow-guiding element is connected with the nebulizer (mouthpiece 64 connected to the housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed and aerosolized) (Fig. 2; para. [0056]; para. [0084]), a third horizontal distance between the center of the first opening and the plane (distance between the vertical plane and the lower opening of bottom intake portion 66) (Samson; Fig. 2; see annotated Image 2 above) is smaller than a fourth horizontal distance between the center of the second opening and the plane (distance between the vertical plane and the upper opening of bottom intake portion 66; lower opening of bottom intake portion 66 is closer to the vertical plane than the upper opening) (Samson; Fig. 2; see annotated Image 2 above).
Regarding claim 20, the modified Samson device teaches the invention as previously claimed,  including further comprising at least one lateral hole (bottom intake portion 66) (Samson; Fig. 2) passing through the main flow-guiding body and communicated with the main flow-guiding channel (bottom intake portion 66 and nozzle 68 have connecting channels for airflow; bottom intake portion 66 passes through the wall of nozzle portion 68) (Samson; Fig. 2; para. [0086]), wherein a diameter of the at least one auxiliary flow-guiding channel is smaller than a diameter of the main flow-guiding channel (top intake portion 66 diameter is smaller than the nozzle portion 68 diameter) (Samson; Fig. 2), but does not explicitly disclose a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel.
However, Samson does suggest a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel (bottom intake portion 66 appears to be larger than the top intake portion 66 as illustrated in the annotated Image 3 above; Samson teaches the diameter of one or more auxiliary flow channels may have a diameter configured to reduce an associated Reynold’s number for less flow turbulence) (Samson; Fig. 2; para. [0091]; see annotated Image 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device such a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel, as suggested by Samson, for the purpose of reducing an associated Reynold’s number, thereby reducing flow turbulence, to improve the signal to noise ratio for the flow sensor (Samson; Fig. 2; para. [0091]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Howlet as applied to claims 3 and 13 above, and further in view of Power et al. (US 2005/0011514 A1).
Regarding claims 9 and 19, the modified Samson device teaches the invention as previously claimed, but does not teach wherein the main flow-guiding body is connected with a mouthpiece.
However, Power teaches a nebulizer to deliver medicament (Power; abstract) wherein the main flow-guiding body is connected with a mouthpiece (outlet port 22 has an extension piece 23 with releasable mouthpiece 24) (Power; Figs. 4-6; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device by including a mouthpiece, such that the main flow-guiding body is connected with a mouthpiece, as taught by Power, for the purpose of providing the device with a structure which a user can grip with their teeth and then use their lips to form a seal around (Power; para. [0087]), thereby helping to ensure the aerosolized medicament is inhaled by the user and is not leaked into the surrounding atmosphere. 

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
On page 7 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections. However, the newly amended claims have raised new issues for 35 U.S.C. 112(b) rejections as detailed above. 
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new grounds of rejection with new additional Howlet reference being used in the current rejection as discussed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785